Citation Nr: 1039523	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-20 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran had service in the Naval Reserves, to include active 
duty for training, during the periods of January 1955 to January 
1963, and July 1984 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 RO decision, which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective July 10, 2006.

Subsequently, the evaluation assigned to the Veteran's service-
connected bilateral hearing loss was increased to 10 percent, 
effective July 10, 2006, in a June 2007 rating decision.  Since 
the RO did not permanently assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation for 
his service-connected bilateral hearing loss.

The Veteran was notified via a March 18, 2009, letter that he had 
been scheduled for a videoconference hearing  before a member of 
the Board on April 23, 2009, at the Muskogee, Oklahoma, RO.  On 
April 3, 2009, prior to his scheduled hearing, the Veteran 
submitted a statement indicating that he would be out of town 
during that time period and would like to be rescheduled for 
another date.  A statement from the Veteran's representative was 
also received on April 8, 2009, requesting that the hearing be 
rescheduled, as the Veteran would be out of town.  It does not 
appear that such a hearing was ever rescheduled.       

A basic principle of Veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  In the present appeal, the Board finds that 
the Veteran's requested hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as 
to whether he desires to testify before a 
Veterans Law Judge at an in-person hearing 
at the RO or at a videoconference hearing.  
Then, provide him and his representative 
reasonable advance notice of the date, 
time, and location of his requested 
hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



